Title: From James Madison to James Monroe, 20 December 1795
From: Madison, James
To: Monroe, James


Dear Sir
Philada. Decr. 20. 1795
The last of your favors come to hand bears date Sepr. 8. 1795, of which a duplicate has also been received. The others which it may be proper to acknowledge or reacknowledge, are of Novr. 30th. 1794. which was opened at Halifax, & forwarded to me in that state. Decr. 18. 1794. covering a copy of one of same date to Mr. Randolph—Feby. 18. 1795. covering a copy of one of Feby. 12. to the same. Feby. 25 covering a duplicate of ditto. June 13. inclosing a copy of a letter of May 4. from Mr. Short. June 3—28—30. July 26. covering the correspondence with Jay—and August 15. As I cannot now give minute answers to each of these letters, & the necessity of them as to most has been superseded, I shall proceed to the object most immediately interesting to you, towit the posture of things here resulting from the embassy of Mr. Jay. The Treaty concluded by him did not arrive till a few days after the 3d. of March which put an end to the last Session of Congs. According to a previous notification to the Senators that branch assembled on the 28th. of June, the contents of the Treaty being in the mean time impenetrably concealed. I understand that it was even witheld from the Secretaries at war & the Treasury, that is Pickering & Wolcot. The Senate after a few week’s consultation, ratified the Treaty as you have seen. The injunction of secresy was then dissolved, by a full House, and quickly after restored sub modo, in a thin one. Mr. Mason disregarding the latter vote sent the Treaty to the press, from whence it flew with an electric velocity to every part of the Union. The first impression was universally & simultaneously against it. Even the mercantile body, with an exception of Foreigners & demi-Americans, joined in the general condemnation. Addresses to the P. agst. his ratification, swarmed from all quarters, and without a possibility of preconcert, or party influence. In short it appeared for a while that the latent party in favor of the Treaty, were struck dumb, by the voice of the nation. At length however, doubts began to be thrown out in New York, whether the Treaty was as bad as was represented. The Chamber of commerce proceeded to an address to the P. in which they hinted at war as the tendency of rejecting of the Treaty, but rested the decision with the Constituted authorities. The Boston Chamber of Commerce followed the example, as did a few inland villages. For all the details on this subject I refer to the Gazettes which I presume you continue to receive from the Department of State. It appears that the struggle in the public mind was anxiously contemplated by the President, who had bound himself first not to disclose the Treaty till it should be submitted to the Senate, and in the next place, not to refuse his sanction if it should receive that of the Senate. On the receipt here, however of the predatory orders renewed by G. B, the President as we gather from Mr. R’s pamphlet was advised not to ratify the Treaty, unless they should be revoked and adhered to this resolution, from the adjournment of the Senate about the last of June till the middle of August. At the latter epoch Mr. Fauchet’s intercepted letter became known to him, and as no other circumstance on which a conjecture can be founded has been hinted to the public, his change of opinion, has been referred to some impression made by that letter, or by comments upon it; altho’ it cannot easily be explained how the merits of the Treaty, or the demerits of the provision-order could be affected by the one or the other. As soon as it was known that the P. had yielded his ratification, the British party were reinforced by those who bowed to the name of constituted authorities and those who are implicitly devoted to the president. The principal merchants of Philadelphia with others amounting to about four hundred took the lead in an address of approbation. There is good reason to believe that many subscriptions were obtained by the banks whose directors solicited them and by the influence of British capitalists. In Baltimore Charlestown & the other commercial towns except Philadelphia New York and Boston no similar proceeding has been attainable. Acquiescence has been inculcated with more success by exaggerated pictures of the public prosperity an appeal to the popular feeling for the president and the bugbear of war. Still however there is little doubt that the real sentiment of the mass of the community is hostile to the treaty. How far it may prove impregnable must be left to events. A good deal will depend on the result of the session & more than ought on external contingencies. You will see how the Session opened, in the President’s Speech & the answer to it. That you may judge the better on the subject, I add in the margin of the latter, the clause expunged as not true in itself; and as squinting too favorably at the Treaty. This is the only form in which the pulse of the House has been felt. It is pretty certain that a majority disapprove the treaty but it is not yet possible to ascertain their ultimate object as matters now lie. The speech of the president was well adapted to his view. The answer was from a committee consisting of myself Sedgwick & Seagrove in the first instance with the addition of two other members on the recommitment. In the first committee my two colleagues were of the treaty party. And in the second there was a willingness to say all that truth would permit. This explanation will assist you in comprehending the transaction. Since the answer passed & was presented nothing has been said or done in relation to the treaty. It is much to be feared that the majority against the treaty will be broken to pieces by lesser & collateral differences. Some will say it is too soon to take up the subject before it is officially presented in its finished form: Others will then say it is too late. The opportunity of declaring the sense of the House in the answer to the speech was sacrificed to the opinion of some from whom more decision was expected than will be experienced, towards an immediate consideration of the subject by itself. The truest policy seems to be to take up the business as soon as a majority can be ascertained but not to risk that even on a preliminary question. What the real state of opinions is is now under enquiry. I am not sanguine as to the result. There is a clear majority who disapprove the treaty but it will dwindle under the influence of causes well known to you; more especially as the states instead of backing the wavering are themselves rather giving way. Virginia has indeed set a firm example but Maryland North Carolina & New Hampshire have counteracted it & New York will soon follow with some strong proceeding on the same side.
I am glad to find by your letters that France notwithstanding the late treaty continues to be friendly. A magnanimous conduct will conduce to her interest as well as ours. It must ultimately baffle the insidious projects for bartering our honour and our trade to British pride & British monopoly. The fifteenth article of the treaty is evidently meant to put Britain [on] a better foot than France & prevent a further treaty with the latter since it secures to Britain gratuitously all privileges that may be granted to others for an equivalent and of course obliges France at her sole expence to include the interest of Britain in her future treaties with us. But if the treaty should take effect this abominable part will be of short duration and in the mean time, something may perhaps be done toward disconcerting the mischief in some degree. You will observe a navigation act is always in our power. The article relating to the Missisipi being permanent may be more embarrassing; yet possibly not without some antidote for its poison. I intended to go on in Cypher, but the tediousness obliges me to conclude the present letter, in order to seize a conveyance just known to me. Mr. R’s pamphlet is just out. Mr. Tazewell will send that & several other things collected for you, by this conveyance. Pickering is Secretary of State—Chs. Lee Attorney Genl—no Secy. at War. The Senate have negatived Rutledge as chief Justice. Mr. Jones keeps you informed of your private affairs. He & Mr. Jefferson are well. I have just recd. your two favors of Octr. 23 & 24, with the accompaniments, by Mr. Murray. The articles have probably not arrived in the same ship—as Mr. Yard has no information from N. Y. thereon. Accept from Mrs. M. & myself ten thousand thanks for your & Mrs. Monroe’s goodness—which will, as general[ly] happens probably draw more trouble on you. Mr. Yard & Mrs. Y. well. Your friends at N. Y. so too.
